FOR IMMEDIATE RELEASE SCOTT J. DUNCAN FX Energy, Inc. August18, 2010 3006 Highland Drive, Suite 206 Salt Lake City, Utah 84106 (801) 486-5555 Fax (801) 486-5575 www.fxenergy.com FX Energy to Present at Annual EnerCom Oil and Gas Conference Salt Lake City, August 18, 2010, – FX Energy, Inc. (NASDAQ: FXEN) announced today that the Company will present at The 2010 Oil and Gas Conference hosted by EnerCom, Inc., on August24, 2010, in Denver, Colorado.The presentation is scheduled for 3:35p.m. Mountain Time, 5:35p.m. Eastern Time and will be webcast.A link to the webcast will be available on the homepage of the FX Energy website at www.fxenergy.com.For those unable to participate during the live webcast, the presentation will also be available for replay on the Company’s website. About FX Energy FX Energy is an independent oil and gas exploration and production company with production in the US and Poland. The Company’s main exploration activity is focused on Poland’s Permian Basin where the gas-bearing Rotliegend sandstone is a direct analog to the Southern Gas Basin offshore England. The Company trades on the NASDAQ Global Market under the symbol FXEN.Website www.fxenergy.com. FORWARD-LOOKING STATEMENTS This report contains forward-looking statements.
